BATTAGLIA, J.,
dissenting.
I respectfully dissent and would affirm the Circuit Court’s ruling that an affidavit containing information provided by a circulator that is incorrect is contrary to the clear and unambiguous statutory mandate of Section 6-204(b) of the Election Law Article, Maryland Code (2002, 2010 Repl.Vol.)1 and CO-MAR 33.06.03.07.B2 and, therefore, should be rejected. See Doe v. Montgomery County Board of Elections, 406 Md. 697, 962 A.2d 342 (2008). I would not reach the cross-petition *22regarding whether Montgomery County lacked standing, because, as stated by the majority, we need not inquire regarding standing of a co-plaintiff where an existing party has standing.

. Section 6-204 of the Election Law Article, Maryland Code (2002, 2010 Repl.Vol.) states:
(a) In general. — Each signature page shall contain an affidavit made and executed by the individual in whose presence all of the signatures on that page were affixed and who observed each of those signatures being affixed.
(b) Requirements. — The affidavit shall contain the statements, required by regulation, designed to assure the validity of the signatures and the fairness of the petition process.
(c) Age of circulator. — A circulator must be at least 18 years old at the time any of the signatures covered by the affidavit are affixed.


. COMAR 33.06.03.07.B provides:
B. Information To Be Provided. The identification of the circulator shall include that individual’s:
(1) Printed or typed name;
(2) Residence address, including house number, street name, apartment number (if applicable), town, and ZIP code; and
(3) Telephone number.